The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-29-2021 has been entered.
 	The amendment filed on 12-29-2021 is acknowledged. Claims 65, 78, 83, 85, 87-89 and 91 have been amended. Claims 92-95 have been added. Claims 65, 67-69, 74-76, 78-83 and 85-95 are pending. Claim 75 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 65, 67-69, 74, 76, 78-83 and 85-95 currently under examination. It should be noted that claim 75 has an improper claim status identifier. A claim is either “withdrawn” or “previously presented”. Said identifier needs to be corrected in order for any response to this action to be deemed fully responsive.

Information Disclosure Statement
The Information Disclosure Statements filed on 1-4-2022 and 5-24-2022 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections Withdrawn
Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “codon-optimized” is withdrawn in light of the amendment thereto.
The rejection of claim 85 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto. 
The rejection of claim 85 under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. Patent Application Publication U.S. 2018/0362628) is withdrawn in light of the amendment thereto.
The rejection of claim 85 under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (WO 2017/163049) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 65, 67-69, 74, 76, 78-83 and 85-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 65, 67-69, 74, 76, 78-83 and 85-91. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant argues:
1.  Defined CDRs are sufficient to describe the antigen binding structure and the references cited by the Examiner do not establish otherwise.
2.  The comment in Sela-Culang stating that “…early analysis of the 3-D structure of Abs suggested that on 20-33% of residues within the CDRs participate in Ag binding…” is not evidence that specific non-CDR residues are essential for binding but simply observes that some residues within the CDRs actively participated in binding while other residues within the CDRs were important for maintaining the structure conformation of the hypervariable loops.
3.  Janeway teaches “…that VH and VL immunoglobulin domains are paired in the antibody molecule, the three hypervariable loops from each domain are brought together creating a single hypervariable site at the top of each arm of the molecule. This is the antigen-binding, or antigen-combining site which determines the antigen specificity of the antibody. Thus, both Sela-Culang and Janeway make clear that CDRs are the primary structures involved in antigen-binding.
4.  Various references have shown that some antibodies can bind through a single CDR; and that antibody CDRs can be grafted onto CH2 or CH3 domains while maintaining their binding function.
5.  There is nothing wrong with defining some part of an invention in functional terms.
6.  The present claim language is analogous to that addressed in In re Barr.
7.  The skilled artisan would have reasonably understood that an antibody or antigen-binding fragment comprising the six CDRs of the MGU10 antibody is predictably capable of binding to a Plasmodium falciparum sporozoite.
8.  Even if different frameworks have differing effects on the binding affinity, there is no evidence has been provided to establish the recited immunological feature is only satisfied by certain FRs and certain constant regions.
9.  Even if changing FRs could affect antibody binding in 2013, of skill in the art could have envisioned alternative variable region framework regions.
10.  Winkler et al., Chien et al., Giusti et al., Skolnick et al. and Greenspan et al. do not support the rejection. 
11.  Casadevall does not appear to discuss variable framework regions but is concerned with constant regions.
12.  A fair reading of Sela-Culang recognizes that some reports described altered binding affinity or fine epitope specificity not whether an antibody binds at all.
13.  While Casadevall merely discloses that the constant region “can” affect variable region with an antigen it does not evidence or establish a general understanding that only an antibody or antibody binding fragment that comprises certain constant domain sequence is capable of binding to an antigen in the claimed matter.
14.  The abundance of well-known functional antibody fragments such as Fabs, Fab’s, scFv and other alternative antibody formats that lack all or part of the constant regions but retain binding to antigen demonstrates the lack of involvement of the constant regions.
15.  Sela-Culang states that antibodies can be considered a modular system composed of different elements which may bind antigen on their own.
 16. Multiple references disclose the generation of antibody fragments such as Fabs, Fab’, F(ab)2, Fv, scFv and Fab3.
17.  Examination guidelines from over 20 years ago cannot supersede clear case law.
18.  Amgen v. Sanofi and Centecor Ortho Biotech v. Abbott Lab are not relevant as the Centecor decision dealt with the “well characterized antigen test” and the Sanofi decision concerns claims that bind an antibody solely by its function. Neither apply to the instant claims with recite structure (variable regions comprising six CDRs) for which a well-known correlation with binding function exists.
19.  The Amgen v. Sanofi (2021) is concerned with the enablement requirement which is separate from the written description requirement.
20.  Even if the Examiner alleges that the present claims provide only a partial structure associated with the antigen-binding function, the appropriate is still not the “well characterized antigen test”.
21.  As outlined in MPEP 2163, even if the CDRs were considered to be partial structures, partial structures alone or coupled with function can be sufficient to demonstrate possession of an invention.
22. As set forth in the presentation by Dr. Daniel Kolker, claim 65 meets the written description requirement. 
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, as set forth in the rejection, the defining of the CDRs is insufficient to properly describe the claimed genus of antibodies as the required correlation between structure and function is still lacking.
	With regard to Point 2, Sela-Culang disclose that: “it is now well established that some of the FR residues may play an important role in Ag binding.”.  And that “…many such FR residues were identified during the process of Ab humanization by CDR grafting. While grafting only the CDRs usually results in a significant drop or a complete loss of binding, the binding affinity can be retained by back mutating some of the FR residues to the original murine sequence, emphasizing their role in Ag binding.”. 
	With regard to Point 3, it should be noted that the Janeway reference is introductory text to immunology geared to students while the Sela-Culang et al. reference is a peer-reviewed review article geared to professionals within the field. Moreover, Sela-Culang et al. disclose that:
Framework regions that affect Ag binding can be divided into two categories. The first are FR residues that contact the Ag, thus are part of the binding-site. Some of these residues are close in sequence to the CDRs (in fact they may be within the boundaries of CDRs according to some CDR identification methods, but not according to others, as shown in Figure3). Other residues are those that are far from the CDRs in sequence, but are in close proximity to it in the 3-D structure. In particular, a loop in the heavy chain FR-3, sometimes referred to as CDR- H4, accounts for 1.3% of human Ab-Ag contacts. This CDR-H4 is also enriched (in human Abs) in somatic hyper- mutations (Burkovitz et al., submitted). Figure4 shows positions that are not in the CDRs but are in contact with the Ag in many Abs [e.g., the one marked by an orange arrow(4A), which corresponds toCDR-H4].
In the second category of FR residues that affect Ag binding, are residues that are not in contact with the Ag, but affect Ag binding indirectly. These residues can be further divided to those that are in spatial proximity to the CDRs, and those that are not. The former are assumed to affect binding by providing a structural support to the CDRs, enabling them to adopt the right conformation and orientation, shaping the binding-site required for Ag binding. For example, it has been suggested that a certain position in heavy chain FR-3, close in structure but not in sequence to CDR-H1 and CDR-H2, affects the orientation of CDR-H2 relative to CDR-H1 in such a way that a large side-chain packs between them and separates them while a small side-chain allows them to be closer to each other. Nevertheless, this is not always true, as was shown in the case of the anti-lysozyme D1.3Ab: while mutating Lys in this position to either Val, Ala, or Arg resulted in affinity difference, no structural change was observed. Framework region residues that are more distant from the paratope are suggested to play a role in maintaining the overall structure of the Fv domains. However, these FR residues may also affect the Ag binding site itself, by directing the relative orientation of the VH vs. the VL, and thus the orientation of the CDRs relative to each other. In particular, FR-2residues were shown to play an important role in VH-VL interaction. Moreover, Masuda et al. (130) pointed to a specific position in the FR-2 loop, which controls the strength of the VH-VL interaction as well as its dependence on Ag binding. We have shown that the conformation of this loop changes upon Ag binding more than other residues in the FRs, and that the binding related conformational changes in this loop are similar in their magnitude to those of the CDRs (107). The potential role of the VH-VL interface in Ag binding is further supported by the observation that residues that are in the VH-VL interface (and are not a part of the Ab-Ag interface), are more likely to be mutated during the somatic hypermutation process, than residues that are not in either of these interfaces.

	Therefore, Sela-Culang et al. (as well as the numerous scientific papers cited therein) clearly disclose that antigen binding is not solely the purview of the CDRs but are affected by not only the framework regions but the constant regions as well.
	With regard to Point 4, antibody variants and grafted antibodies had to be tested empirically. Moreover, as disclosed by Sela-Culang disclose that: “…many such FR residues were identified during the process of Ab humanization by CDR grafting. While grafting only the CDRs usually results in a significant drop or a complete loss of binding, the binding affinity can be retained by back mutating some of the FR residues to the original murine sequence, emphasizing their role in Ag binding.”. Consequently, the skilled artisan cannot envision a representative number of the claimed genus with the claimed immunological characteristics.
With regard to Points 5 and 6, the instant claims are more analogous with the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)) which addressed describing antibodies by their functions. In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

With regard to Point 7, contrary to Applicant’s assertion, the skilled artisan would not be able to readily envision which antibodies containing the CDRs of the MGU10 antibody would have the claimed immunological characteristics. Moreover, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. While said case was dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
Said expert testimony illustrates the unpredictability of the antibody arts and clearly sets forth the expectations of the skilled artisan.
	With regard to Point 8, Sela-Culang et al. clearly demonstrate that the FR play an important role in the specificity and affinity of an antibody.
	With regard to Point 9, as evidenced by recent court decisions (see above) demonstrate that the skilled artisan would still not be able to predict which combination of FRs would result in an antibody with the claimed immunological characteristics. 
	With regard to Point 10, said references were cited to illustrate the unpredictability of the art.
With regard to Point 11, Casadevall et al. clearly discloses that the constant region can affect the variable region (see page 12272).
With regard to Point 12, contrary to Applicant’s assertion, Sela-Culang et al. clearly demonstrate the grafting of CDRs onto heterologous FR and constant regions result in the loss of antigen binding. As set forth supra Sela-Culang et al. disclose: “While grafting only the CDRs usually results in a significant drop or a complete loss of binding, the binding affinity can be retained by back mutating some of the FR residues to the original murine sequence, emphasizing their role in Ag binding.”. 
With regard to Point 13, Casadevall (as well as the other cited references) demonstrate that one cannot predict whether a given combination of FR and constant regions will have the claimed immunological characteristics. As set forth in MPEP 2163:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

	With regard to Point 14, Applicant is reminded that only claim 79 is limited to single chain antibodies, Fabs, Fab’, F(ab)2, Fv, scFv, Fab3 or diabody. Moreover, as illustrated by references cited by the art, the affinity and specificity of said antibody fragments were determined empirically. 	
	With regard to Point 15, Sela-Culang states that the different elements of an antibody may be able to bind the antigen on their own. One would not be able to predict which, if any, would be able to bind a given antigen without testing them empirically.
	With regard to Point 16, Fabs, Fab’, F(ab)2, Fv, scFv and Fab3 all contain the FR of the parent antibody. Given, that the instant claims merely recite the CDRs of the MGU10 but have no restriction with regard to the FR within the variable region. Hence, Applicant’s assertion that the constant regions are not needed is unfounded. If one cannot predict whether an antibody with only the CDRs defined will bind a given antigen, one would not be able to predict whether a fragment thereof would be able to bind the same antigen. 
	With regard to Point 17, the current rejection is not based on the Written Description Guidelines to which Applicant refers.
	With regard to Points 18 and 19, while the Amgen v. Sanofi decision dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
	Said decision is relevant as the expert testimony completely contradicts Applicant’s position regarding the expectations of the skilled artisan.
	With regard to Points 18 and 20, as set forth in the rejection, the Amgen v. Sanofi, (Fed. Cir. 2017) was concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
With regard to Point 21, MPEP 2163 states:

"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

	As set forth in the rejection, there is no reasonable structure-function correlation, hence proper written description is lacking.
	With regard to Point 22, the rejection is based on the proper application pertinent portions of the MPEP and current case law.

The instant claims are drawn to nucleic acids that encode antibodies that bind to a Plasmodium falciparum sporozoite wherein said antibodies have CDRs having sequences engendered by SEQ ID NO:242-247; CDRs; or a VH having at least 70% sequence identity to the sequence engendered by SEQ ID NO:248 and a VL having at least 70% sequence identity to the sequence engendered by SEQ ID NO:249.
The specification discloses a single antibody, MGU10, which has the recited sequences and binds to a Plasmodium falciparum sporozoite. This antibody meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the aforementioned claims are directed to encompass all antibodies that possess any and all of the aforementioned variable regions. None of these antibodies meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what "immunoepitopes” are required for a given antibody to bind to a Plasmodium falciparum sporozoite. 
The claims are drawn to a vast genus of antibodies which bind to a Plasmodium falciparum sporozoite generally (claims 65, 67-69, 74, 78-83 and 85-95) or the polypeptide of SEQ ID NO:24 specifically (claim 76). To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antibodies, Applicant must adequately which combination of CDRs and framework (Fd) regions give rise to an antibody with the claimed immunological function. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the antibody and its recited function (binding to Plasmodium falciparum sporozoite), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. The specification fails to disclose what combination of CDRs and Fd regions essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of antibodies.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit antibodies that bind to a given antigen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies. It is well settled that the exchanging of CDRs among between antibodies is not predictable. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity. 
Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification and that some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes. (see page 8). 
Recently, describing antibodies by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Even more recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. While said case was dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
Said expert testimony illustrates the unpredictability of the antibody arts and clearly sets forth the expectations of the skilled artisan.
Therefore, because the art is unpredictable, in accordance with the MPEP, only the MGU10 antibody and antigen binding fragments thereof, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 69 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 74 recites the limitation "nucleic acid molecule" in lines 2, 3, 6, 8 and 11.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 76 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 78 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 79 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 80 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 81 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 82 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 83 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 85 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 89 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 90 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 91 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 92 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 93 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 94 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 95 recites the limitation "nucleic acid molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim is drawn to recombinant nucleic acid molecules.
Claim 95 is rendered vague and indefinite by the use of the term “VH3-30”. Said term is deemed to constitutes a laboratory designation and as such conveys no particular structure.

Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 29, 2022